Citation Nr: 1426501	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  13-11 497	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased evaluation for low back strain with herniated nucleus pulposus (HNP), currently rated 20 percent disabling.

2.  Entitlement to an increased evaluation for Type II diabetes mellitus, currently rated 10 percent disabling.

3.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for peripheral vascular disease.

5.  Entitlement to service connection for esophageal cancer.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney-at-Law

ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late Veteran served on active duty in the United States Air Force from January 1968 to January 1988, which included overseas service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Buffalo, New York, Regional Office of the Department of Veterans Affairs (VA), which denied the Veteran's claims for increased ratings for low back strain with HNP (currently rated 20 percent) and Type II diabetes mellitus (currently rated 10 percent), denied his claims for service connection for peripheral vascular disease and esophageal cancer, and denied his application to reopen his previously denied and final claim for service connection for erectile dysfunction for failure to submit new and material evidence.  


FINDING OF FACT

During the pendency of the appeal but after the appeal was certified and transferred to the custody of the Board, VA received confirmation that the Veteran died in January 2014.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 

REASONS AND BASES FOR FINDING AND CONCLUSION

As relevant, the current appeal was in appellate status, certified to the Board in June 2013, and transferred to the custody of the Board in July 2013. The Veteran died during the pendency of the appeal in January 2014; his death was confirmed by VA through the appropriate inquiries with the Social Security Administration.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA Regional Office from which the claim originated (listed on the first page of this decision).  In this regard, the record reflects that such a request has been filed by the late Veteran's surviving spouse in correspondence dated in April 2014.  The agency of original jurisdiction is thusly advised to take appropriate action in response to this request.

ORDER

The appeal is dismissed.


		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals	

Department of Veterans Affairs


